UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1987


MICHAEL DAVID WEBB, a/k/a Major Mike Webb,

                    Plaintiff - Appellant,

             v.

U.S. MERIT SYSTEMS PROTECTION BOARD,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:19-cv-00257-CMH-TCB)


Submitted: November 19, 2019                                Decided: November 21, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael David Webb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael David Webb appeals the district court’s order dismissing his civil action.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Webb v. United States Merit Sys. Prot. Bd., No. 1:19-

cv-00257-CMH-TCB (E.D. Va. Aug. 5, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2